Citation Nr: 0502025	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  00-20 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to assignment of a higher disability rating for 
bilateral hearing loss, currently rated as 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active duty, culminating in 
retirement in May 1978.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board.  In 
November 2003 decision, the Board granted service connection 
for right ear hearing loss and remanded the case to the RO 
for consideration of the proper rating for bilateral hearing 
loss in view of the fact that service connection has already 
been established for left ear hearing loss.  The case is now 
again before the Board.

The claims file shows that RO has accepted an October 15, 
2001, statement as a notice of disagreement on the issues of 
entitlement to service connection for epididymitis and for 
increased ratings for lumbar and cervical spine disabilities.  
It appears that the RO is in the process of taking 
appropriate action based on that notice of disagreement.  
Under the circumstances, the Board does not believe that a 
remand is required under Manlincon v. West, 12, Vet.App. 238 
(1999).  However, the Board hereby refers this matter to the 
RO to ensure proper follow-up action pursuant to 38 C.F.R. 
§ 19.26 (2004), including issuance of a statement of the case 
so the veteran may have the opportunity to complete an appeal 
with a timely substantive appeal if he so desires


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as bilateral hearing loss, is productive of 
Level I hearing acuity in the right ear and Level I hearing 
acuity in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
rating for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.85, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the claim on appeal was denied by the RO in an October 
1999 rating decision.  At the time of that rating decision, 
VCAA had not yet been enacted.  Only after that rating action 
was promulgated was VCAA signed into law.  Thereafter, the RO 
did furnish VCAA notice to the veteran in April 2001.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

Although the Court did not address whether, and, if so, how, 
the Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In a letter dated in April 2001, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the April 2001 letter, VA informed 
the appellant that it would obtain the available records in 
the custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  Additionally, the letter asked the veteran to 
tell the RO about any additional information or evidence that 
he wanted the VA to try to get for him.  Thus, the Board 
finds that VA's duty to notify has been fulfilled and any 
defect in the timing of such notice constitutes harmless 
error.

The Board also notes that the April 2001 letter implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining medical records identified by the appellant and 
affording the appellant a VA examination in connection with 
his claim.  In addition, the appellant was provided with the 
opportunity to attend a hearing, but declined such a hearing.  
The appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  Since 
the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his bilateral hearing loss is to be 
considered during the entire period from the initial 
assignment of the rating to the present time.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  The veteran's service-
connected hearing loss has been rated by the RO under the 
provisions of Diagnostic Code 6100.  During the pendency of 
the veteran's appeal, VA promulgated new regulations for the 
evaluation of hearing loss which became effective June 10, 
1999.  62 Fed. Reg. 25,202-25,210 (May 11, 1999).  

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as the amendments discussed 
above have a specified effective date without provision for 
retroactive application, the amendments may not be applied 
prior to their effective date.  As of the effective date, the 
Board must apply whichever version of the rating criteria is 
more favorable to the veteran.

The Board notes that the RO addressed both sets of amendments 
in its January 2000 statement of the case.  Therefore, the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Under the old criteria for evaluating hearing impairment the 
results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of pure tone audiometry tests are considered.  38 C.F.R. § 
4.85.  These results are then charted on Table VI and Table 
VII, as set out in the Rating Schedule.  In order to 
establish entitlement to an increased evaluation for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average pure tone decibel loss are met.  The Board has 
compared the previous versions of Table VI and Table VII, and 
the new versions of these tables, and finds that there has 
been no discernable change in them.  Further, it is noted 
that the revisions in the language in 38 C.F.R. § 4.85 do not 
change the method by which Tables VI and VII are interpreted, 
but only describe, in greater detail, how they are applied.  
The Board therefore finds that neither the old nor the new 
version of 38 C.F.R. § 4.85 is more favorable than the other 
in terms of benefit to the veteran.

As to the provisions of section 4.86, in effect prior to June 
10, 1999, it only provided information regarding the fact 
that the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  Under the criteria that became effective in June 1999, 
when the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2001).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2001).  Therefore, the new version of 38 C.F.R. § 4.86 could 
potentially be more advantageous to the veteran.

Prior to June 10, 1999, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective prior to June 10, 
1999).

From June 10, 1999 forward, in evaluating hearing service-
connected hearing impairment, disability ratings are derived 
by a mechanical application of the ratings schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 
349 (1992).  The ratings schedule provides a table for 
ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment.  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment in both 
ears.  See 38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).



Turning to the record, on the authorized audiological 
evaluation in September 1999, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
30
40
55
LEFT
N/A
25
45
60
80

The average puretone threshold was 38 decibels in the right 
ear and 53 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 96 percent in the left ear.

On the authorized audiological evaluation in May 2001, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
30
30
50
LEFT
N/A
25
50
70
75

The average puretone threshold was 33 decibels in the right 
ear and 55 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 94 percent in the left ear.

The Board first notes that testing does not show an 
exceptional pattern of hearing impairment in either ear since 
the results do not show all four frequencies at 55 decibels 
or higher or 30 decibels or less at 1000 Hertz and 70 
decibels or higher at 2000 Hertz for either ear.  Therefore, 
Table VII should be used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.

Applying the criteria found in 38 C.F.R. §§  4.85-4.87, the 
veteran's September 1999 audiological examination yielded 
level I hearing in the right ear and level I hearing in the 
left ear and the veteran's May 2001 audiological examination 
yielded level I hearing in the right ear and level I hearing 
in the left ear.

Entering the category designations from the September 1999 
audiological examination for each ear into Table VII results 
in a 0 disability rating under Diagnostic Code 6100.  
Entering the category designations from the May 2001 
audiological examination for each ear into Table VII also 
results in a 0 disability rating under Diagnostic Code 6100.  

The Board has carefully reviewed and considered the veteran's 
statements.  However, the Board must base its decision on the 
relevant medical evidence of record.  As noted above, the 
correct rating is derived by mechanical application of the 
ratings schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  The degree of 
bilateral hearing loss shown by the examinations fails to 
meet the standards for a 10 percent disability rating.  
Therefore, the preponderance of the evidence is against the 
veteran's claim.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  The veteran may always advance a new 
claim for an increased rating should his hearing loss 
disability increase in severity in the future.  However, 
based on the evidence currently of record, a compensable 
rating is not warranted.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


